

117 S2316 IS: Volunteer First Responder Housing Act
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2316IN THE SENATE OF THE UNITED STATESJuly 12, 2021Ms. Baldwin (for herself, Mrs. Capito, Mr. Tester, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo expand eligibility for certain housing programs for qualified volunteer first responders.1.Short titleThis Act may be cited as the Volunteer First Responder Housing Act.2.DefinitionsIn this Act:(1)Bona fide volunteer; eligible employer; qualified servicesThe terms bona fide volunteer, eligible employer, and qualified services have the meanings given those terms in section 457(e) of the Internal Revenue Code of 1986.(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b)).(3)Qualified volunteer first responderThe term qualified volunteer first responder means any individual who—(A)is a bona fide volunteer performing qualified services for an eligible employer;(B)continuously served as a volunteer for the eligible employer during the 2-year period preceding the date on which the individual submits a verification letter under section 3(b) or 4(b);(C)during each of the 2 years described in subparagraph (B)—(i)met the minimum requirements for active membership established by the eligible employer; or(ii)if the eligible employer did not establish minimum requirements, volunteered for not less than 200 hours; and(D)is certified as a firefighter or other first responder in the State, political subdivision of a State, or jurisdiction of an Indian Tribe in which the individual is serving as volunteer.3.Department of Agriculture Single Family Housing Guaranteed Loan Program(a)In generalA qualified volunteer first responder who submits to the Secretary of Agriculture (referred to in this section as the Secretary) a verification letter in accordance with subsection (b) shall be eligible for a deduction in annual income under section 3555.152(c) of title 7, Code of Federal Regulations (or any successor regulation), in the amount of $18,000.(b)Verification letterTo be eligible for a deduction under subsection (a), a qualified volunteer first responder shall submit to the Secretary a verification letter from the head of the eligible employer for which the qualified volunteer first responder volunteers, which shall—(1)include the date on which the qualified volunteer first responder joined the eligible employer as a volunteer;(2)attest to the Secretary that the qualified volunteer first responder meets the requirements under subparagraphs (B) and (C) of section 2(3); and(3)include a copy of the certification described in section 2(3)(D).4.Good Neighbor Next Door Sales Program and similar programs(a)EligibilityA qualified volunteer first responder who submits to the Secretary of Housing and Urban Development (referred to in this section as the Secretary) a verification letter in accordance with subsection (b) shall qualify as a firefighter or emergency medical technician for purposes of any single family property disposition program carried out by the Secretary by regulation under section 204(g) of the National Housing Act (12 U.S.C. 1710(g)) that offers discounted home prices to firefighters or emergency medical technicians.(b)Verification letterTo qualify to purchase a home under a single family property disposition program referred to in subsection (a), a qualified first responder shall submit to the Secretary a verification letter from the head of the eligible employer for which the qualified volunteer first responder volunteers, which shall—(1)include the date on which the qualified volunteer first responder joined the eligible employer as a volunteer;(2)attest to the Secretary that the qualified volunteer first responder meets the requirements under subparagraphs (B) and (C) of section 2(3);(3)include a copy of the certification described in section 2(3)(D); and(4)include a certification from the qualified volunteer first responder of the responder’s good faith intention to continue serving as a volunteer for the eligible employer for not less than 1 year following the date of closing.